In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1773V
                                        UNPUBLISHED


    ELIZABETH ALDEA-CRUZ,                                   Chief Special Master Corcoran

                        Petitioner,                         Filed: May 3, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      Petitioner.

Mitchell Jones, U.S. Department of Justice, Washington, DC, for Respondent.


                                   RULING ON ENTITLEMENT1

         On December 7, 2020, Elizabeth Aldea-Cruz filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”), a defined Table injury, after receiving the influenza
(“flu”) vaccine on October 12, 2019. Amended Petition, filed Aug. 13, 2021, at 1, ¶¶ 1, 12,
ECF No. 15. Petitioner maintains that her injury meets the definition of a Table SIRVA
injury and that, in the alternative, it was caused-in-fact by the flu vaccine she received. Id.

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at ¶ 12. Petitioner further alleges that she received the vaccine in the United States, that
she suffered the residual effects of her SIRVA for more than six months, and that neither
she nor any other party has filed a civil case or received compensation for her SIRVA
injury. Petition at ¶¶ 1, 12-13. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On May 2, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent believes “Petitioner has satisfied the criteria set forth in the
Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation (“QAI”) for
SIRVA.” Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.


                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2